753 F. Supp. 2d 1372 (2010)
In re POM WONDERFUL LLC MARKETING AND SALES PRACTICES LITIGATION.
MDL No. 2199.
United States Judicial Panel on Multidistrict Litigation.
November 30, 2010.
Before JOHN G. HEYBURN, II, Chairman, KATHRYN H. VRATIL[*], DAVID R. HANSEN, W. ROYAL FURGESON, JR., FRANK C. DAMRELL, JR., BARBARA S. JONES and PAUL J. BARBADORO, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN, II, Chairman.
Before the entire Panel[*]: Plaintiffs in the Central District of California action have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of actions listed on Schedule A in the Central District of California. The plaintiffs' motion encompasses three actions pending, respectively, in the Central District of California, the Southern District of Florida, and the Northern District of Ohio.[1]
All parties support centralization under Section 1407 but disagree upon the appropriate choice for transferee district. Common defendant POM Wonderful LLC (POM) supports centralization in the Central District of California. Plaintiff in the Southern District of Florida action suggests centralization in the Southern District of Florida. Plaintiff in the Northern District of Ohio action proposes centralization in the Northern District of Ohio, and plaintiffs in the potential tag-along actions in the Western District of Arkansas and the Southern District of Georgia support centralization in the Northern District of Ohio. Plaintiff in a potential tag-along action in the Central District of California supports centralization in the Central District of California. Plaintiff in another potential tag-along action in the Central District of California supports centralization in the Central District of California or, in the alternative, the Northern District of Ohio.
On the basis of the papers filed and hearing session held, we find that these three actions involve common questions of fact, and that centralization under Section 1407 in the Central District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions involve common factual questions arising from the advertising and marketing of pomegranate juice by POM. Each case involves allegations that POM advertised and marketed its pomegranate juice and, in some cases other pomegranate products, by intentionally promoting false and misleading health claims. Plaintiffs in all actions bring similar claims against *1373 POM on behalf of overlapping classes of purchasers of POM products. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings, particularly with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Central District of California is an appropriate transferee forum. In total, six actions are pending in this district, all of which are before a single judge who has been presiding over one of the actions for over a year. In addition, the headquarters, witnesses and documents of the common defendant, POM, are located within the Central District of California, and both the common defendant and plaintiffs in actions in this district support centralization there. Centralization in this district also permits the Panel to assign the litigation to an experienced transferee judge who is not currently presiding over another multidistrict litigation docket.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Central District of California are transferred to the Central District of California and, with the consent of that court, assigned to the Honorable Dean D. Pregerson for coordinated or consolidated pretrial proceedings with the action listed on Schedule A and pending in that district.

SCHEDULE A
MDL No. 2199IN RE: POM WODERFUL LLC MARKETING AND SALES PRACTICES LITIGATION
Central District of California
John Alexander, et al. v. Pom Wonderful LLC, C.A. No. 2:09-08182
Southern District of Florida
Mary Giles v. POM Wonderful LLC, C.A. No. 0:10-61684
Northern District of Ohio
Lena Pogrebinksy v. POM Wonderful, LLC, C.A. No. 1:10-01455
NOTES
[*]  Judge Vratil took no part in the decision of this matter.
[1]  The Panel has been notified of five related actions pending in the Central District of California and five other related actions pending, respectively, in the Western District of Arkansas, Southern District of Florida, Southern District of Georgia, Southern District of New York, and Northern District of Ohio. These actions will be treated as potential tag-along actions in accordance with Panel Rules 7.1 and 7.2.